Exhibit 10.4
Employment Agreement
Between
GeoVax, Inc. and Mark Newman, Ph.D.
This EMPLOYMENT AGREEMENT (the “Agreement”) by and between GeoVax, Inc., a
Georgia Corporation (“Company”), and Mark Newman (“Employee”; and with the
Company, collectively, the “Parties”), is entered into and effective as of 04
January 2010 (the “Effective Date”).
Employee will serve as Vice President, Research and Development of the Company.
The Company and Employee desire that Employee be employed by the Company in the
above capacity under the terms of this Agreement. Therefore, in consideration of
the mutual covenants and agreements set forth herein, it is agreed:

1.   Employment; Duties. Employee is hereby employed by the Company under the
terms of this Agreement, and Employee accepts such employment. Employee shall
serve in the capacity as defined above and shall perform the following duties
(“Employees Duties”): such duties as are customary for someone in that position
and duties that may be reasonably assigned from time to time by the Chief
Scientific Officer and in the absence of the CSO, the President and CEO. Primary
duties include but are not limited to: working with the CSO and CEO to establish
research objectives, conceptualization and implementation programs for the
development of vaccines to fulfill corporate objectives, and evaluation of new
technologies and/or business development opportunities.   2.   Term of
Agreement. The term of Employee’s employment under this Agreement commences on
or about 04 January 2010 and shall end upon the termination of Employee’s
employment with the Company as provided herein. The Company may terminate this
Agreement upon at least 30 days prior written notice to Employee, and such
termination shall be effective on the termination date described in such notice
(or such earlier time as the Company and Employee may agree). Notwithstanding
the foregoing, the termination of this Agreement shall not terminate the
Company’s obligation to make any payments to Employee for services performed and
expenses incurred prior to the date of such termination, or as set forth below;
and shall not terminate Employee’s obligations under Section 14, 15 and 16
below.   3.   Base Salary. The Company shall pay Employee a base salary of
$225,000 annually, payable at least monthly, with annual reviews. Performance
and salary reviews are at the discretion of the President/CEO and/or Board of
Directors.   4.   Performance Reviews. Subsequent to the initial performance
review as discussed under Section 2 above, performance reviews will be conducted
at least annually by the President/CEO or designee.   5.   Annual Bonus
Potential. An annual fiscal year bonus will be considered and recommended, if
appropriate, by the supervisor and President/CEO and must be BOD approved. The
actual amount shall be at the discretion of the President/BOD based on
Employee’s and the Company’s performance and achievement.   6.   Equity Stock
Incentive. The Company shall grant Employee a total of 1.2 million stock options
to be awarded on the effective date of this Agreement. These options will allow
employee the right to purchase shares of the Company’s common stock at an
exercise price per share equal to the closing market price of the Company’s
common stock on the effective date of this Agreement. The options will have a
life of ten years and will vest over a three year period from the date of grant.
Additional option grants are performance based and at the discretion of the
President/CEO based on Employee’s and the Company’s performance and achievement.
  7.   Moving Expenses. Company will reimburse the Employee for reasonable
expenses incurred during the relocation of personal belongings from San Diego,
California to Atlanta, Georgia. Employee will provide an estimate of such moving
costs for pre-approval by the Company prior to incurring such costs.   8.  
Temporary Living Expense. N/A

1



--------------------------------------------------------------------------------



 



9.   Other Business Expenses. N/A   10.   Benefits. Employee will be entitled to
the following benefits in line with the company’s ongoing benefits program
administered through an HR employment agency (Administaff Services Inc.) or
other company selected benefits administrator. Benefit details are provided in
an information packet available from the Company.

  a.   Life Insurance Benefits: $50,000 in term life insurance. Additional
insurance is available through the HR agency.     b.   Long-Term Disability
Insurance: As provided.     c.   Medical & Dental Insurance: As provided.     d.
  Vacation: Four (4) weeks paid vacation, accrued on a prorate basis, and
subject to the Company’s paid-time-off policy as documented in the Employee
Handbook     e.   Holidays: Nine (9) paid holidays.     f.   Retirement Plan: a
Company 401(k) Retirement Plan that allows Employee to contribute up to 15% of
salary on a pre-tax basis up to a maximum as prescribed under federal law.
Employer matching and/or profit contribution will be at the discretion of the
Company and approved annually by the Board. Employees are eligible after six
months full time employment. See current plan for details.

11.   Termination Provision—Non Voluntary

  a.   With Cause. If Employee is terminated with cause, Employee’s employment,
compensation and benefits will terminate immediately (unless otherwise provided
by law), and Employee shall not receive any severance payments.     b.   Without
Cause. If Employee is terminated without cause, Employee must be given 30 days
notice, and his salary will continue to be paid for 1 week for each full year of
service.

12.   Termination Provision—Voluntary. Employee may voluntarily terminate his
employment on 60 day written notice to the Company, and Employee’s employment,
compensation and benefits will terminate on the effective date of termination
(unless otherwise provided by law), and Employee shall not receive any severance
payments.   13.   Record Keeping and Payment. Employee shall keep and file with
the Company an expense report for all business expenses for which Employee seeks
reimbursement, and Employee shall be reimbursed for such documented business
expenses within thirty (30) days of submitting a request for reimbursement.  
14.   Restrictive Covenants. Employee acknowledges that the restrictions
contained herein are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon his right to work
or earn a living after his employment with the Company ends. The restrictions
imposed herein shall apply during Employee’s employment with the Company and,
except for the longer period specified below for the protection of Trade
Secrets, thereafter for a period of two (2) years after the termination of
employment for any reason (the “Restricted Period”).

  a.   Trade Secrets and Confidential Information. Employee represents and
warrants that: (i) he is not subject to any agreement that would prevent him
from performing Employee’s Duties for the Company or otherwise complying with
this Agreement, and (ii) he is not subject to or in breach of any non-disclosure
agreement, including any agreement concerning trade secrets or confidential
information owned by any other party.

2



--------------------------------------------------------------------------------



 



      Employee agrees that he will not: (i) use, disclose, or reverse engineer
the Trade Secrets or the Confidential Information (as defined below), except as
authorized by the Company; (ii) or during his employment with the Company, use,
disclose, or reverse engineer (a) any confidential information or trade secrets
of any former employer or third party, or (b) any works of authorship developed
in whole or in part by him during any former employment or for any other party,
unless authorized in writing by the former employer or third party; or
(iii) upon his resignation or termination (a) retain Trade Secrets or
Confidential Information, including any copies existing in any form (including
electronic form), which are in his possession or control, or (b) destroy,
delete, or alter the Trade Secrets or Confidential Information without the
Company’s consent. Notwithstanding the above, such information may be disclosed
to authorized representatives of the US government in federal grant applications
and to third parties in connection with licensing, financing and other
commercial agreements, in each case to the extent the failure to provide such
information would materially prejudice the Company’s ability to secure the grant
or enter into the desired commercial relationship, and provided that in each
case Employee uses his best efforts to cause the person(s) receiving such
information to protect its confidentiality and limit its use, including securing
a written confidentiality agreement where possible.         The obligations
under this subsection 15.a shall: (i) with regard to the Trade Secrets, remain
in effect as long as the information constitutes a trade secret under applicable
law, and (ii) with regard to the Confidential Information, remain in effect
during the Restricted Period.     b.   “Confidential Information” means
information of the Company, to the extent not considered a Trade Secret under
applicable law, that (i) relates to the business of the Company, (ii) possesses
an element of value to the Company, (iii) is not generally known to the
Company’s competitors, and (iv) would damage the Company if disclosed.
Confidential Information includes, but is not limited to, (i) future business
plans, (ii) the composition, description, schematic or design of products,
future products or equipment of the Company, (iii) communication systems, audio
systems, system designs and related documentation, (iv) advertising or marketing
plans, (v) information regarding independent contractors, employees, clients and
customers of the Company, and (vi) information concerning the Company’s
financial structure and methods and procedures of operation. Confidential
Information shall not include any information that (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure,
(ii) has been independently developed and disclosed by others without violating
this Agreement or the legal rights of any party, or (iii) otherwise enters the
public domain through lawful means.     c.   “Trade Secrets” means information
of the Company, and its licensors, suppliers, clients and customers, without
regard to form, including, but not limited to, technical or non-technical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers which is not commonly known by or
available to the public and which information (i) derives economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.     d.  
Non-Solicitation of Customers and Business Partners. During the Restricted
Period, Employee will not solicit any customer of the Company, or any for-profit
or not-for-profit enterprise in a commercial or research relationship with the
Company, on his own behalf or on behalf of any other person or entity, for the
purpose of providing any goods or services competitive with the business of the
Company as described in the Company’s Business Plan or thereafter (the
“Business”), or for the purpose of diverting the benefits of any such
relationship away from the Company. The restrictions set forth in this Section
apply only to the customers and enterprises with whom Employee had interaction
(i) in an effort to establish, maintain, and/or further a business relationship
on behalf of the Company, and (ii) which occurs during the last year of
Employee’s employment with the Company (or during his employment if employed
less than a year).

3



--------------------------------------------------------------------------------



 



  e.   Non-Recruitment of Employees. During the Restricted Period, Employee will
not, directly or indirectly, solicit, recruit or induce any employee of the
Company or any affiliate of the Company either to terminate his or her
employment relationship with the Company, or work for any other person or entity
engaged in a business like the Business.

15.   Work Product. Employee’s Duties may include creation of inventions in
areas directly or indirectly related to the business of the Company or to a line
of business that the Company may reasonably be interested in pursuing. All Work
Product (as defined below) shall constitute work made for hire. If (i) any of
the Work Product may not be considered work made for hire, or (ii) ownership of
all right, title, and interest to the legal rights in and to the Work Product
will not vest exclusively in the Company, then, without further consideration,
Employee assigns all presently-existing Work Product to the Company, and agrees
to assign, and automatically assigns, all future Work Product to the Company.  
    The Company will have the right to obtain and hold in its own name
copyrights, patents, design registrations, proprietary database rights,
trademarks, rights of publicity, and any other protection available in the Work
Product. At the Company’s request, Employee will perform, during or after his
employment with the Company, any acts to transfer, perfect and defend the
Company’s ownership of the Work Product, including, but not limited to:
(i) executing all documents (including a formal assignment to the Company)
necessary for filing an application or registration for protection of the Work
Product (an “Application”), (ii) explaining the nature of the Work Product to
persons designated by the Company, (iii) reviewing Applications and other
related papers, or (iv) providing any other assistance reasonably required for
the orderly prosecution of Applications. Employee will provide the Company with
a written description of any Work Product in which he is involved (solely or
jointly with others) and the circumstances surrounding the creation of such Work
Product.       “Work Product” means (a) any data, databases, materials,
documentation, computer programs, inventions (whether or not patentable),
designs, and/or works of authorship, including but not limited to, discoveries,
ideas, concepts, properties, formulas, compositions, methods, programs,
procedures, systems, techniques, products, improvements, innovations, writings,
pictures, and artistic works, and (b) any subject matter protected under patent,
copyright, proprietary database, trademark, trade secret, rights of publicity,
confidential information, or other property rights, including all worldwide
rights therein, that is or was conceived, created or developed in whole or in
part by Employee while employed by the Company and that either (i) is created
within the scope of his employment, (ii) is based on, results from, or is
suggested by any work performed within the scope of his employment, (iii) is
directly or indirectly related to the business of the Company or a line of
business that the Company may reasonably be interested in pursuing, (iv) has
been or will be paid for by the Company, or (iv) was created or improved in
whole or in part by using the Company’s time, resources, data, facilities, or
equipment.   16.   Arbitration.

  a.   Any controversy, claim or dispute arising from, out of or relating to
this Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/ or
claims for violation of any federal, state or local law (any such controversy,
claim or dispute being referred to herein as a “Claim”) shall be resolved in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. Such arbitration shall take
place in Atlanta, Georgia. The arbitrator’s award shall be final and binding
upon both parties.     b.   A demand for arbitration shall be made within a
reasonable time after the Claim has arisen. In no event shall the demand for
arbitration be made after the date when an institution of legal and/or equitable
proceedings based on such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and shall have the right to subpoena witnesses and documents for the
arbitration hearing. The arbitrator shall be experienced in employment
arbitration and licensed to practice law in the state of Georgia. The arbitrator
shall have the authority to hear and grant a motion to dismiss and/ or motion
for summary judgment, applying the standards governing such motions under the
Federal Rules of Civil Procedure.

4



--------------------------------------------------------------------------------



 



  c.   Except as otherwise awarded by the arbitrator, each party shall pay the
fees of its respective attorneys, the expenses of its witnesses and any other
expenses connected with presenting its Claim or defense. To the extent permitted
by law, the prevailing party shall be entitled to receive, in addition to all
other relief, payment of all expenses of litigation and arbitration, including
attorney’s fees.     d.   The parties indicate their acceptance of the foregoing
arbitration requirement by initialing below:

                   
  
 
 
For the Company      
 
Employee    

17.   Miscellaneous. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be amended or modified except in writing
signed by both Parties. This Agreement shall be assignable to, and shall inure
to the benefit of, the Company’s successors and assigns, including, without
limitation, successors through merger, consolidation, or sale of a majority of
the Company’s assets. Employee shall not have the right to assign Employee’s
rights or obligations under this Agreement, except as permitted under the laws
of descent and distribution. The laws of the State of Georgia shall govern this
Agreement.

The Parties hereto have executed this Agreement as of the day and year first
written below.

                      GEOVAX, INC.                
 
                   
By:
          Date:        
 
 
 
Robert T. McNally Ph. D. / President & CEO          
 
   
 
                    EMPLOYEE                
 
                   
By:
          Date:        
 
 
 
Mark Newman, Ph.D.          
 
   

5